DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2012/0054148 to Flinn (“Flinn”) in view of US PG Pub 2013/0312041 to Gresta (“Gresta”).
Regarding claim 1, “A method comprising: processing, by a system comprising one or more servers, a first set of indications of selections that are received from media devices of a first plurality of media devices that are remote from the system, and associating the selections with a first plurality of users” Flinn discloses (¶0068, ¶0034, ¶0042, ¶0023) that the users rated video programming from first party is received by the system as represented in Fig. 1 (element 2010), where the system monitors usage behavior associated with first party by receiving direct feedback that includes user ratings of content.

As to “based at least in part on the first set of indications of selections and the second set of indications of selections, retaining associations, in one or more repositories of the system, of each user of a first plurality of users with one or more media devices of the second plurality of media devices and/or with one or more other users of a second plurality of users” Flinn discloses (¶0025, ¶0027, ¶0029, ¶0031) that based on the programming rated by both first party and second party, the system detects mutual interested associated with both parties of users.
As to “the processing the first set of indications comprising, for each user of the first plurality of users: processing indications of ratings of audio and video content that are received by the system, via a network, from the respective media device associated with the user and consequent to selections of user-selectable options to rate the audio and video content provided with the respective media device” Flinn discloses (¶0068, ¶0034, ¶0042) that the user rated video programming is received by the system, where the system monitors usage behavior by receiving direct feedback that includes user ratings of content as shown in TABLE 1.

As to “based at least in part on the…first plurality of users and the retained associations: selecting at least one user of the first plurality of users and content corresponding to at least some of the audio and video content rated by the at least one user” Flinn discloses (¶0027, ¶0047, ¶0023, ¶0024) that the content recommendation comprising content item of the first user is selected and delivered to the second user.
As to “transmitting the content from the system to at least one media device of the second plurality of devices or a second media device that is associated with one of the users of the second plurality of users” Flinn discloses (¶0027, ¶0023, ¶0024) that the content recommendation of the first user is delivered to the second user.
Flinn meets all the limitations of the claim except “ranking the user based at least in part on a respective metric of the user that is determined by the system; and based at least in part on the rankings of the first plurality of users and the retained associations: selecting at least one user of the first plurality of users and content corresponding to at least some of the audio and video content…by the at least one user.”  However, Gresta discloses (¶0050) that the 

Regarding claim 2, “The method as recited in claim 1, where the content comprises a recommendation corresponding to the at least some of the audio and video content rated by the at least one user” Flinn discloses (¶0023, ¶0034) that the recommendation of the first user is provided to the second user, where the recommendation includes audio/video content.

Regarding claim 3, “The method as recited in claim 1, where the respective metric is based at least in part on a number of users from the second plurality of users that are designated as followers of the user” Gresta discloses (¶0050) that the system ranks users based on number of friends users have on their social media.

Regarding claim 5, “The method as recited in claim 1, further comprising: consequent to the transmitting the content, monitoring, by the system, for indications, from the at least one media device or the second media device, of 

Regarding claim 6, “The method as recited in claim 5, further comprising: using the indications of the end-user actions to adjust a profile for the at least one user of the first plurality of users that is retained by the system” Flinn discloses (¶0029) that the system manages user preferences by using an expression of interest detected in user’s recommended content.

Regarding claim 7, “The method as recited in claim 5, where the indications change the respective metric, and the method further comprises: subsequently ranking the user based at least in part on the changed respective metric of the user” Gresta discloses (¶0104) that the system monitors interactions associated with the particular user and assigns/updates ranking associated with the user.

Regarding claim 8, see rejection similar to claim 1.

claim 9, see rejection similar to claim 2.

Regarding claim 10, see rejection similar to claim 3.

Regarding claim 12, see rejection similar to claim 5.

Regarding claim 13, see rejection similar to claim 6.

Regarding claim 14, see rejection similar to claim 7.

Regarding claim 15, see rejection similar to claim 1.

Regarding claim 16, see rejection similar to claim 2.

Regarding claim 17, see rejection similar to claim 3.

Regarding claim 19, see rejection similar to claim 5.

Regarding claim 20, see rejection similar to claim 6.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flinn in view of Gresta as applied to claim 1, 8, and 15 above, and further in view of US PG Pub 2016/0112524 to Sutou (“Sutou”).
claim 4, combination of Flinn and Gresta meets all the limitations of the claim except “The method as recited in claim 1, where the one of the users of the second plurality of users is designated as a follower of the at least one user of the first plurality of users.”  However, Sutou discloses (¶0046) that the curator user and a follower user have a subordinate relationship, where (¶0048) the content viewed by the curator user is recommended to a follower.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Flinn and Gresta’s systems by designating a second user as a follower of the first user as taught by Sutou in order to associate information generated on the basis of an activity that is carried out by a main user with respect to a content (¶0008).

Regarding claim 11, see rejection similar to claim 4.

Regarding claim 18, see rejection similar to claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425